Citation Nr: 0702471	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  02-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board remanded this case to the RO in September 2005 via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

In a November 2006 informal hearing presentation, the 
veteran's representative indicated the veteran also believes 
he is entitled to service connection for tinnitus.  This 
additional issue, however, has not been adjudicated by the RO 
- much less denied and timely appealed to the Board.  So it 
is referred to the RO for development and consideration since 
the Board does not currently have jurisdiction to consider 
it.  See 38 C.F.R. § 20.200 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has Level I hearing loss in his right ear and 
Level II in his left ear.




CONCLUSION OF LAW

The requirements are not met for an increased (compensable) 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



In this case, in an October 2005 letter issued pursuant to 
the Board's September 2005 remand, the RO (AMC) provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and reports from the private care 
providers he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against his claim for a higher disability 
rating, the downstream effective date element of his claim is 
moot.  Thus, any such error is harmless and does not 
prohibit consideration of this case on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, 
or fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b)(1).

The veteran failed to report for two separately scheduled 
examinations while the appeal was on remand.  The claims file 
contains no indication of his having requested that the 
examination be rescheduled.  Nonetheless, in light of the 
fact that he did report for a prior 2001 examination, the 
Board will address his claim on the merits rather than 
denying it out of hand as allowed by regulation.

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz (Hz)).  To evaluate the degree of disability from 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher Roman 
Numeral.  38 C.F.R. § 4.86(a).  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the 


Roman Numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
Numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The July 2001 VA examination report reflects that the veteran 
related that he had difficulty hearing conversational speech, 
he could not hear the phone ring at times, and he could not 
hear the subtle sounds around his home, such as a clock 
ticking and the furnace turning on and off.  Objective 
physical examination revealed cerumen (ear wax), bilaterally, 
but the tympanic membranes were visible.  Tympanometry 
revealed normal Type A traces for both ears.  Ipsi/contra 
reflexes were present, with the exception of 4000 Hz via 
contra stimulation for both ears.  Reflex decay was negative

The puretone results were as follows for the right ear:  500 
Hz, 20dB; 1000 Hz, 30dB; 2000 Hz, 40dB; 3000 Hz, 55dB; and 
4000 Hz, 65dB, for an average of 48dB.  Speech recognition 
was 92 percent.  For the left ear it was: 500 Hz, 25dB; 1000 
Hz, 30dB; 2000 Hz, 40dB; 3000 Hz, 60dB; and 4000 Hz, 70dB, 
for an average of 50dB.  Speech recognition was 90 percent.  
The examiner interpreted those results as showing a sloping 
mild to severe sensorineural hearing loss bilaterally.  
The examiner also noted the speech reception thresholds were 
consistent with the audio findings.

The veteran's puretone thresholds do not meet the 
requirements for an exceptional pattern of hearing 
impairment.  38 C.F.R. § 4.86(a) and (b).  Thus, the results 
of the audio examination require his Roman Numeral value be 
taken from Table VI.  Table VI reflects that the right ear 
manifests at Roman Numeral I level, and the left ear 
manifests at Roman Numeral II level.  The audiogram reflects 
that his left ear, with an average of 50 db, is the poorer 
ear.  Thus, the left ear Roman Numeral II level is read on 
the horizontal row of  Table VII, and the right ear is read 
on the vertical row.  38 C.F.R. § 4.85(b).  Roman Numerals I 
and II intersect at the zero percent level, which means his 
bilateral hearing impairment is not severe enough for a 
compensable rating.  Diagnostic Code 6100.

The July 2001 ear examination report reflects that physical 
examination revealed the auricles to be normal in appearance, 
and the exterior canals were normal.  There was no wax or 
fluid in the canals, the tympanic membrane was easily visible 
and normal, and the tympanum was normal.  There was no ear 
discharge, and there was no evidence of cholesteatoma.  The 
examiner found no evidence of either active or old ear 
infection.  The diagnosis was no evidence of ear disease at 
that examination.

As indicated, the results of the audiometric evaluation are 
applied mechanically to the rating criteria, meaning the 
Board has little-to-no discretion concerning the rating 
obtained once the results are tabulated.  38 C.F.R. §§ 4.3, 
4.7.  See also Lendenman v. Principi, 3 Vet. App. 345 (1992).

Here, the results clearly indicate the veteran is not 
entitled to a higher (compensable) rating for his bilateral 
hearing loss.  The Board has considered the doctrine of 
reasonable doubt and finds that his bilateral hearing 
impairment more nearly approximates a zero percent 
evaluation.  38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, 
Diagnostic Code 6100.

There also is nothing in the record distinguishing this case 
from those of numerous other veterans who have a ratable 
hearing loss disability.  That is to say, for example, there 
is no indication of frequent periods of hospitalization or 
marked interference with employment that, in turn, would 
suggest the schedular rating standards are somehow 
inadequate.  See 38 C.F.R. § 4.1.  And in the absence of such 
factors, the Board is not required to remand this case to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an increased (compensable) rating for bilateral 
hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


